Case: 14-31030   Document: 00512916240   Page: 1   Date Filed: 01/27/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                            No. 14-31030                     United States Court of Appeals
                          Summary Calendar                            Fifth Circuit

                                                                    FILED
                                                             January 27, 2015
                                                               Lyle W. Cayce
                                                                    Clerk
LANDRY DIXON,

                                      Plaintiff–Appellant,

versus

24TH DISTRICT COURT; JOSEPH F. GREFER, Judge;
MARTHA E. SASSONE, Judge; J.D. CANNELLA, Judge;
ROBERT LONG, Assistant D.A.; R. GRACIANETTE, Assistant D.A.;
CAREN MORGAN, Assistant D.A.;
JOHN J. MOLAISON, JR., Chief Judge, 24th JDC, Jefferson Parish;
HARRY LEE, JPSO Sheriff; S. BUHLER, JPSO Detective;
J. COMMIANS, JPSO Detective;
NEWELL NORMAND, Sheriff of Jefferson Parish;
PAUL D. CONNICK, JR., District Attorney for Jefferson Parish;
JO L. CUMMINGS, Deputy; JOHN MAMOULIDES,

                                      Defendants–Appellees.




              Appeal from the United States District Court
                 for the Eastern District of Louisiana
                        USDC No. 2:12-CV-3026
     Case: 14-31030      Document: 00512916240         Page: 2    Date Filed: 01/27/2015



                                      No. 14-31030
Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*


       Landry Dixon sued in 2013 for alleged civil-rights violations stemming
from an arrest and prosecution in the 1980s and early 1990s. The district court
dismissed the action, explaining its decision in a brief but comprehensive
opinion.
       There is no error. The judgment of dismissal is AFFIRMED, essentially
on the basis of the explication by the district court in its Order and Reasons
dated May 30, 2014.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                             2